 

Exhibit 10.36

CAMERON INTERNATIONAL CORPORATION

Restricted Stock Unit Award Agreement

(Including Non-Compete, Non-Solicitation, and Confidentiality Agreements)

 

[      ]

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is between
the employee named in the Notice of Grant of Award (“Participant”) and Cameron
International Corporation (the “Company”), in connection with the Restricted
Stock Units (“RSU”) granted to Participant by the Company under the Company’s
Equity Incentive Plan  (the “Plan”).  For purposes of this Award Agreement,
“Employer” means the Company or Subsidiary that employs the Participant on the
applicable date. All capitalized terms not defined in this Award Agreement shall
have the same meaning as set forth in the Plan.

1.Effective Date of RSUs.  

(a)The Company hereby grants to the Participant, on the terms and conditions set
forth herein, an award of RSUs (the “Award”), effective [        ] (“Effective
Date”).

(b)This Award is a commitment to issue one share of Cameron common stock
(“Shares”) for each RSU specified on the Notice of Grant of Award pursuant to
the terms of the Award Agreement, subject to the Participant’s acceptance of
this Agreement in writing or electronically in the manner prescribed by the
Company or its third party administrator.

(c)Notwithstanding the foregoing, the Company may, in its sole discretion,
settle the RSUs in the form of (i) a cash payment to the extent settlement in
Shares (1) is prohibited under local law, (2) would require the Participant or
the Company to obtain the approval of any governmental and/or regulatory body in
the Participant’s country of residence (and country of employment, if
different), or (3) is administratively burdensome; or (ii) Shares, but require
the Participant to immediately sell such Shares (in which case, this Award
Agreement shall give the Company the authority to issue sales instructions on
the Participant’s behalf).

2.Terms Subject to the Plan.  This Award Agreement is expressly subject to the
terms and provisions of the Plan, as indicated in the Participant’s Notice of
Grant of Award.  A copy of the Plan is available from the Corporate Secretary
upon request.  In the event there is a conflict between the terms of the Plan
and this Award Agreement, the terms of the Plan shall control.

3.Vesting Schedule.  The Award shall become vested, in three installments as
follows: one-third on [       ], one-third on [       ], and one-third on
[       ] (the “Scheduled Vesting Dates”) provided (i) the Company achieves Net
Income of $50 Million or more in the calendar year 2015, and (ii) there has been
continuous employment of the Participant by the Company and/or a Subsidiary from
the Effective Date to the Scheduled Vesting Dates, subject to Section 4.  All
RSUs which become vested shall be payable in accordance with Section 5 hereof.  

 

RSU Award Agreement with Net Income Hurdle

1

 

--------------------------------------------------------------------------------

 

4.Termination of Employment.  Notwithstanding the foregoing:

(a)If the Participant’s employment terminates at age 60 or older for reasons
other than “Cause” (as defined below), and the Participant has at least ten
years of continuous employment with the Company or a Subsidiary, any unvested
RSUs shall vest according to the terms of the Award; except that, unless the
Participant is an executive officer, categorized as a Tier 1 Executive Officer
at the time of grant or the time of termination, age 65 or older and has at
least ten years of continuous employment with either or both of the Company or a
Subsidiary at the time of termination, if such termination occurs before
[      ], the number of RSUs that will continue to vest shall be reduced to be
proportionate to the number of days worked during the first year of the award
and 365, with the balance of the Award to be immediately cancelled.  

(b)If the Participant’s employment terminates by reason of the death or
“Long-Term Disability” (as defined below) of the Participant, the Award shall
immediately vest in full as of the date of death or the date of such termination
and the Shares shall be delivered in accordance with Section 5.

(c)If the Participant’s employment terminates by reason of a workforce
reduction, the Award shall vest according to the terms of the Award and the
Shares shall be delivered in accordance with Section 5; except that, unless the
Participant is an executive officer, categorized as a Tier 1 Executive Officer
at the time of grant or the time of termination, age 65 or older and has at
least ten years of continuous employment with either or both of the Company or a
Subsidiary at the time of termination, if such termination occurs within one
year from the Effective Date, the number of RSUs that will vest in full shall be
reduced to be proportionate to the number of days between the Effective Date and
the date of termination and 365, with the balance of the Award to be immediately
cancelled.

(d)Not withstanding any other agreement between the Company (or a Subsidiary)
and the Participant, if there is a termination in connection with a “Change in
Control” (as defined below), the award shall immediately vest and the Shares
shall be delivered in accordance with Section 5.  For the purposes of this Award
Agreement, a termination in connection with a Change in Control shall mean a
Change in Control shall have occurred and there has occurred a termination of
the Participant’s employment with the Company or a Subsidiary either by the
Company or a Subsidiary without “Cause” (as defined below), or by the
Participant for “Good Reason” (as defined below) during the “Effective Period”
(as defined below).

(e)If the Participant’s employment terminates for reasons other than for those
addressed in Sections 4(a)-(d), all unvested RSUs subject to this Award shall be
forfeited upon Participant’s termination of employment.

(f)For purposes of clarity and unless otherwise determined by the Committee in
its sole discretion, any termination of employment shall be effective as of the
date on which the Participant’s active employment ends and will not be extended
by any notice period mandated under local law (e.g., active employment will not
include a period of “garden leave” or similar period pursuant to local law). The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of the RSUs.

 

RSU Award Agreement with Net Income Hurdle

2

 

--------------------------------------------------------------------------------

 

(g)“Cause” for the purposes hereof, shall mean the Participant has (1) engaged
in gross negligence or willful misconduct in the performance of his or her
duties and responsibilities respecting his or her position with the Company or
Employer; (2) willfully refused, without proper legal reason, to perform the
duties and responsibilities respecting his or her position with the Company or
Employer; (3) breached any material policy or code of conduct established by the
Company or Employer; (4) engaged in conduct that Participant knows or should
know is materially injurious to the Company or Employer; (5) been convicted of a
felony or a misdemeanor involving moral turpitude; or (6) engaged in an act of
dishonest or impropriety which materially impairs the Participant’s
effectiveness in his or her position with the Company or Employer.

(h)“Long-Term Disability” for the purposes hereof, shall mean the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months.

(i)“Change in Control” for the purposes of this Award, shall mean the earliest
date on which:

 

i.

any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or

 

ii.

individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board shall from
and after such election be deemed to be a member of the Incumbent Board; or

 

iii.

a merger or consolidation involving the Company or its stock, or an acquisition
by the Company, directly or indirectly or through one or more subsidiaries, of
another entity or its stock or assets in exchange for the stock of the Company
unless, immediately following such transaction 50% or more of the then
outstanding voting securities of the surviving or resulting corporation or
entity will be (or is) then beneficially owned, directly or indirectly, by all
or substantially of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities immediately prior to such
transaction (treating, for purposes of determining whether the 50% or more
continuity test is met, any ownership of the voting securities of the surviving
or resulting corporation or entity that results from a stockholder’s ownership
of the stock of, or their ownership interest in, the corporation or other entity
with which the

 

RSU Award Agreement with Net Income Hurdle

3

 

--------------------------------------------------------------------------------

 

 

Company is merged or consolidated as not owned by persons who were beneficial
owners of the Company’s outstanding voting securities immediately prior to the
transaction); or

 

iv.

all or substantially all of the assets of the Company are sold or transferred to
a Person as to which (a) the Incumbent Board does not have authority (whether by
law or contract) to directly control the use or further disposition of such
assets and (b) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.

Anything else in this definition to the contrary notwithstanding, no Change in
Control shall be deemed to have occurred by virtue of any transaction which
results in the Participant, or a group of Persons which includes the
Participant, acquiring 20% or more of either the combined voting power of the
Company’s outstanding voting securities or the voting securities of any other
corporation or entity which acquires all or substantially all of the assets of
the Company, whether by way of merger, consolidation, sale of such assets or
otherwise.

(j)The “Effective Period” shall mean for the purposes of this Award Agreement
the period from (A) the earliest date to occur of any of the following: (1) any
of the events set forth under the definition of Change in Control shall have
occurred; (2) the receipt by the Company of a Schedule 13D stating the intention
of any person to take actions which if accomplished, would constitute a Change
in Control; (3) the public announcement by any person of its intention to take
any such action, in each case without regard for any contingency or condition
which has not been satisfied on such date; (4) the agreement by the Company to
enter into a transaction which, if consummated, would result in a Change in
Control; or (5) consideration by the Board of a transaction which, if
consummated, would result in a Change in Control and continues until (B) the
Scheduled Vesting Date, provided that the Change in Control is consummated prior
to the last Scheduled Vesting Date.

(k)If, however, an Effective Period occurs but the proposed transaction to which
it relates ceases to be actively considered or pending, the Effective Period
will be deemed not to have commenced for purposes of this Agreement. If,
however, an Effective Period occurs with respect to a proposed transaction which
ceased to be actively considered but for which active consideration is revived,
the Effective Period with respect to the Change in Control that ultimately
occurs shall begin on the date upon which consideration was revived and continue
until the Scheduled Vesting Date, provided that the consummation of the Change
in Control occurs prior to the last Scheduled Vesting Date.

(l)“Good Reason” for the purposes of the Award Agreement shall mean the
occurrence of any of the following without the Participant’s express written
consent: (1) a material change in the Participant’s status, title(s) or
positions(s) with the Company, including as an officer of the Company, as in
effect immediately prior to the Effective Period which in the Participant’s
reasonable judgment, does not represent a promotion, with commensurate
adjustment of compensation, from the Participant’s status, title(s) and
positions(s) immediately prior to the Effective Period; or the assignment to the
Participant of any duties or responsibilities which, in the Participant’s
reasonable judgment, are materially inconsistent with such status, title(s) or
positions(s); or any removal of the Participant from or any failure to reappoint
or

 

RSU Award Agreement with Net Income Hurdle

4

 

--------------------------------------------------------------------------------

 

reelect the Participant to such position(s); provided that the circumstances
described in this item (1) do not apply if as a result of the Participant’s
Death, voluntary termination of employment after age 60, with 10 years of
service or Long-Term Disability or following receipt by the Participant of
written notice from the Company of the termination of the Participant’s
employment for Cause; (2) a reduction by the Company during the Effective Period
in the Participant’s then current base salary; (3) the failure by the Company to
continue to effect any material Plan in which the Participant was participating
immediately prior to the Effective Period other than as a result of the normal
expiration or amendment of any such Plan in accordance with its terms; or the
taking of any action, or the failure to act, by the Company which would
materially adversely affect the Participant’s continued participation in any
such Plan on at least as favorable a basis to the Participant’s participation as
in effect immediately prior to the Effective Period or which would materially
reduce the Participant’s benefits under any such Plan or deprive the Participant
of any material benefit enjoyed by Participant immediately prior to the
Effective Period; or (4) the relocation of the principal place of Participant’s
employment to a location 25 miles further from the Participant’s principal
residence. To qualify as Good Reason, a Participant must (i) give written notice
of an event constituting Good Reason within 90 days of its initial occurrence,
(ii) give the Company 30 days in which to cure such condition, and (iii)
actually terminate employment within two years following the initial occurrence
of the Good Reason condition and prior to the Scheduled Vesting Date.

5.Delivery of Shares.  

(a)Employed through Scheduled Vesting Date(s).  If the Participant is employed
with the Company or Subsidiary through the Scheduled Vesting Date the number of
Shares equal to the number of RSUs that have vested shall be delivered within 30
days following the Scheduled Vesting Date.

(b)Employment Terminates Prior to Scheduled Vesting Date.  

 

i.

If the Participant terminates employment in accordance with Sections 4(a) or
4(c), the number of Shares equal to the portion of the RSUs that vested shall be
delivered within 30 days following the Scheduled Vesting Date.

 

ii.

If the Participant’s employment terminates by reason of death or Long-term
Disability in accordance with Section 4(b), prior to the Scheduled Vesting Date,
the number of Shares equal to the RSUs that were subject to accelerated vesting
pursuant to Section 4 hereof, shall be delivered within 30 days of such
termination.

 

iii.

If the Participant’s employment is terminated in connection with a “Change in
Control” as provided for in Section 4(d), and if the “Change in Control” also
constitutes a “change in control event” within the meaning of U.S. Department of
Treasury Regulation Section 1.409A-3(i)(5) (a “Section 409A CIC”), the number of
Shares equal to the Participant’s vested RSUs shall be delivered within 30 days
following such Section 409A CIC or date of such termination, whichever is the
later to occur.  Upon the occurrence of a Change in Control that is not a
Section 409A

 

RSU Award Agreement with Net Income Hurdle

5

 

--------------------------------------------------------------------------------

 

 

CIC, the Shares underlying the Participant’s vested RSUs shall be delivered
within 30 days following the Scheduled Vesting Date or such termination,
whichever is the earlier to occur, unless the termination occurs before the
Change in Control, in which case the RSUs vested pursuant to Section 4(d) will
be paid within 30 days following the Scheduled Vesting Date, but in no event
later than the end of 2018.

(c)The Shares which the Award entitles the Participant to receive shall be
delivered to the Participant, subject to withholding as provided in Section 12
below.

6.Restrictions on Transfer.  In no event shall an Award granted hereunder be
voluntarily or involuntarily sold, pledged, assigned or transferred by the
Participant other than: (i) by will or the laws of descent and distribution; or
(ii) pursuant to the qualified domestic relations order (as defined by the
Internal Revenue Code); or (iii) by transfer by a Participant to a member of the
Participant’s Immediate Family, or to a partnership or limited liability company
whose only partners or shareholders are the Participant and members of his
Immediate Family.  However, any grant transferred shall continue to be subject
to all terms and conditions contained in the Agreement.  “Immediate Family” mean
the spouse, children or grandchildren of the Participant.

7.No Voting Rights.   The RSUs granted pursuant to this Award, whether or not
vested, will not confer any voting rights upon the Participant, unless and until
the Award is paid in Shares.

8.Changes in Capitalization.   The RSUs granted under this Award shall be
subject to the provisions of Section 12.2 of the Plan relating to adjustments to
corporate capitalization.

9.Covenant Not To Compete, Solicit or Disclose Confidential Information.

(a)The Participant acknowledges that the Participant is in possession of and has
access to confidential information, including material relating to the business,
products and/or services of the Company or Employer and that he or she will
continue to have such possession and access during employment by the Company or
Employer.  The Participant also acknowledges that the Company’s or Employer’s
business, products and services are highly specialized and that it is essential
that they be protected, and, accordingly, the Participant agrees that as partial
consideration for the Award granted herein that should the Participant engage in
any “Detrimental Activity,” as defined below, at any time during his or her
employment or during a period of one year following his or her termination the
Company or Employer shall be entitled to: (i) recover from the Participant the
value of any portion of the Award that has been paid; (ii) seek injunctive
relief against the Participant pursuant to the provisions of subsection (c)
below; (iii) recover all damages, court costs, and attorneys’ fees incurred by
the Company or Employer in enforcing the provisions of this Award, and (iv)
set-off any such sums to which the Company or Employer is entitled hereunder
against any sum which may be owed the Participant by the Company or Employer.

 

RSU Award Agreement with Net Income Hurdle

6

 

--------------------------------------------------------------------------------

 

(b)“Detrimental Activity” for the purposes hereof, other than with respect to
involuntary termination without Cause, termination in connection with or as a
result of a “Change in Control” (as defined in Section 5 hereof), or termination
following a reduction in job responsibilities, shall include: (i) rendering of
services for any person or organization, or engaging directly or indirectly in
any business, which is or becomes competitive with the Company or any
Subsidiary; (ii) disclosing to anyone outside the Company or any Subsidiary, or
using in other than the Company’s or any Subsidiary’s business, without prior
written authorization from the Company or any Subsidiary, any confidential
information including material relating to the business, products or services of
the Company or any Subsidiary  acquired by the Participant during employment
with the Company or any Subsidiary; (iii) soliciting, interfering, inducing, or
attempting to cause any employee of the Company or any Subsidiary to leave his
or her employment, whether done on Participant’s own account or on account of
any person, organization or business which is or becomes competitive with the
Company or any Subsidiary, or (iv) directly or indirectly soliciting the trade
or business of any customer of the Company or any Subsidiary.  “Detrimental
Activity” for the purposes hereof with respect to involuntary termination
without Cause, termination in connection with or as a result of a “Change in
Control”, or termination following a reduction in job responsibilities, shall
include only part (ii) of the preceding sentence.

(c)Because of the difficulty of measuring economic losses to the Company or
Employer as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company or Employer
for which it would have no other adequate remedy, the Participant agrees that
the foregoing covenants may be enforced by the Company or Employer in the event
of breach by him/her by injunction relief and restraining order, without the
necessity of posting a bond, and that such enforcement shall not be the
Company's or Employer’s exclusive remedy for a breach but instead shall be in
addition to all other rights and remedies available to the Company or Employer.

 

(d)The covenants and the provisions of this Section 9 are severable and
separate, and the unenforceability of any specific covenant or provision shall
not affect the enforceability of any other covenant or provision. Moreover, in
the event any arbitrator or court of competent jurisdiction shall determine that
the scope or time set forth are unreasonable, then it is the intention of the
parties that such restrictions be enforced to the fullest extent which the panel
or court deems reasonable, and this Agreement shall thereby be reformed.

 

(e)Each of the covenants in this Section 9 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Participant against the Company or Employer,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company or Employer of such covenants or
provisions.

 

10.Nature of Grant.  In accepting the Award of RSUs, Participant acknowledges
that:

(a)The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement.

 

RSU Award Agreement with Net Income Hurdle

7

 

--------------------------------------------------------------------------------

 

(b)The grant of RSUs is a one-time benefit and does not create any contractual
or other right to receive an award or benefits in lieu of an award in the
future; future awards, if any, will be at the sole discretion of the Company.

(c)The Participant is voluntarily participating in the Plan.

(d)An RSU is an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Employer, and which is outside the
scope of the Participant’s employment contract, if any.

(e)The RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer.

(f)The RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the RSUs will not be interpreted
to form an employment contract with any Subsidiary.

(g)This Agreement shall not confer upon the Participant any right to
continuation of employment by the Employer, nor shall this Agreement interfere
in any way with the Employer’s right to terminate the Participant’s employment
at any time, as may be permitted under local law.

(h)The future value of the underlying Shares is unknown and cannot be predicted
with certainty.

(i)If the RSUs vest and the Participant obtains Shares, the value of those
Shares acquired may increase or decrease in value.

(j)In consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the RSUs or Shares acquired upon settlement of the RSUs resulting
from termination of the Participant’s employment (for any reason whatsoever and
whether or not in breach of local labor laws) and the Participant irrevocably
releases the Company and the Employer (if different) from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting this Award, the
Participant will be deemed irrevocably to have waived the Participant’s
entitlement to pursue such claim.

(k)In the event of involuntary termination of Participant’s employment (whether
or not in breach of local labor laws), Participant’s right to receive the RSUs
and vest under the Plan, if any, will terminate effective as of the date that
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Participant’s right to receive Shares
pursuant to the RSUs after termination of employment, if any will be measured by
the date of termination of Participant’s active employment and will not be
extended by a notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when the Participant is no longer actively
employed for purposes of the award of the RSUs.

 

RSU Award Agreement with Net Income Hurdle

8

 

--------------------------------------------------------------------------------

 

(l)Except as provided in the Plan, the RSUs and benefits under the Plan, if any,
will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability

11.Notices.  All notices required or permitted under this Award Agreement shall
be in writing and shall be delivered personally or by mailing the same by
registered or certified mail postage prepaid, to the other party.  Notice given
by mail as below set out shall be deemed delivered at the time and on the date
the same is postmarked.

Notices to the Company should be addressed to:

Cameron International Corporation

1333 West Loop South, Suite 1700

Houston, Texas 77027

Attention:  Corporate Secretary

Telephone:  713-513-3322

 

12.Tax and Social Insurance Withholding.  

(a)Regardless of any action the Company or Employer takes with respect to any or
all income tax (including foreign, federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to him or her
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains his or her
responsibility and may exceed the amount actually withheld by the Company or
Employer.  Participant further acknowledges that the Company or Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the grant
of the RSUs, the vesting of the RSUs, the conversion of the RSUs into Shares or
the receipt of any equivalent cash payment, the subsequent sale of any Shares
acquired at vesting, and (ii) do not commit to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate Participant’s liability for the
Tax-Related Items.

(b)Prior to any relevant taxable or tax withholding event (“Tax Date”), as
applicable, Participant will pay or make adequate arrangements satisfactory to
the Company to satisfy all Tax-Related Items.  In this regard, Participant
authorizes the Company, Employer or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:  (i) accept a cash payment in U.S.
dollars in the amount of the Tax-Related Items, (ii) withhold whole Shares which
would otherwise be delivered to Participant having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash from
Participant’s wages or other cash compensation which would otherwise be payable
to Participant by the Company or from any equivalent cash payment received upon
vesting of the RSUs, equal to the amount necessary to satisfy any such
obligation, (iii) withhold from proceeds of the sale of Shares acquired upon
issuance of the RSUs either through a voluntary sale or through a mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this
authorization), or (iv) a cash payment to the Company by a broker-dealer
acceptable to the Company to whom Participant has submitted an irrevocable
notice of sale.  

 

RSU Award Agreement with Net Income Hurdle

9

 

--------------------------------------------------------------------------------

 

(c)To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates.  If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares due to him or her at vesting, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of Participant’s participation in the Plan.  Finally,
Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of Participant’s participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue Shares to the Participant
if Participant fails to comply with his or her obligations in connection with
the Tax-Related Items as described herein.

13.Repatriation; Compliance with Laws. If the Participant is resident or
employed outside of the United States, the Participant may be required to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan (including, but not limited to, dividends and any proceeds derived from
the sale of the Shares acquired pursuant to the RSUs) in accordance with local
foreign exchange rules and regulations in the Participant’s country of residence
(and country of employment, if different). It is the Participant’s
responsibility to comply with all foreign exchange rules and all other local
compliance requirements that he or she may be subject to with respect to his or
her participation in the Plan.  In addition, the Participant is required to take
any and all actions, and consent to any and all actions taken by the Company and
its Subsidiaries, as may be necessary to allow the Company and its Subsidiaries
to comply with local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different).  The Participant is also
required to take any and all actions as may be necessary to comply with the
Participant’s personal legal, and tax obligations under local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).

14.Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal, state or foreign securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied. If the
Participant is resident or employed outside of the United States, neither the
grant of the RSUs under the Plan nor the issuance of the underlying Shares upon
settlement of the RSUs is intended to be a public offering of securities in the
Participant’s country of residence (and country of employment, if different).
The Company has not submitted any registration statement, prospectus or other
filings to the local securities authorities in jurisdictions outside of the
United States unless otherwise required under local law.

15.Legal Requirements and Risks. No employee of the Company or a Subsidiary is
permitted to advise the Participant on whether the Participant should acquire
Shares under the Plan. Acquiring Shares involves a degree of risk. Before
deciding to acquire Shares pursuant to the RSUs, the Participant should
carefully consider all risk factors relevant to the acquisition of Shares under
the Plan and the Participant should carefully review all of the materials
related to the RSUs and the Plan. In addition, the Participant should consult
with the Participant’s own financial advisor and legal advisor for professional
investment advice.

 

RSU Award Agreement with Net Income Hurdle

10

 

--------------------------------------------------------------------------------

 

16.Electronic Delivery/Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the RSUs by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

17.Consent to Collection, Processing and Transfer of Personal Data.

(a)Pursuant to applicable personal data protection laws, the Company and the
Employer (if different) hereby notify the Participant of the following in
relation to the Participant’s personal data and the collection, processing and
transfer of such data in relation to the Company’s grant of this Award and the
Participant’s participation in the Plan. The collection, processing and transfer
of the Participant’s personal data are necessary for the Company’s
administration of the Plan and the Participant’s participation in the Plan. The
Participant’s denial and/or objection to the collection, processing and transfer
of personal data may affect the Participant’s participation in the Plan. The
Participant voluntarily acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.

(b)The Company and the Employer (if different) hold certain personal information
about the Participant, including the Participant’s name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and Employer (if
different) will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.

(c)The Company and the Employer (if different) will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Company and
the Employer may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. The Participant hereby authorizes (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.

 

RSU Award Agreement with Net Income Hurdle

11

 

--------------------------------------------------------------------------------

 

(d)The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (iv) to oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Participant’s participation
in the Plan. The Participant may seek to exercise these rights by contacting the
Company’s Corporate Secretary’s Department.

18.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that the Notice of Grant of Award, the Award
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the RSUs, be drawn up in English.
If the Participant has received the Notice of Grant of Award, Award Agreement,
the Plan or any other documents related to the RSUs translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.

19.Governing Law; Venue.  All questions concerning the validity, construction
and effect of this Award Agreement shall be governed by the laws of the State of
Delaware, without reference to principles of conflict of laws.  Any dispute
concerning this Agreement will be resolved exclusively in the state or federal
courts in Harris County, Texas, and the Participant agrees to exclusive venue
and jurisdiction in such courts as a condition of receiving this Award.

20.Appendix. Notwithstanding any provisions of this Award Agreement to the
contrary, the RSUs shall be subject to such special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
are set forth in the appendix to this Agreement (the “Appendix”). Further, if
the Participant transfers residency and/or employment to another country, any
special terms and conditions for such country will apply to the RSUs to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the operation and administration of the RSUs and the
Plan (or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer). In all
circumstances, the Appendix shall constitute part of this Award Agreement.

21.Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any Shares acquired pursuant to the RSUs, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the operation and
administration of the RSUs and the Plan. Such requirements may include (but are
not limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.

 

RSU Award Agreement with Net Income Hurdle

12

 

--------------------------------------------------------------------------------

 

22.Section 409A.

(a)This Award is intended to comply with Section 409A of the Code and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A, as appropriate.  This Award shall
not be amended or terminated in a manner that would cause the Award or any
amounts payable under the Award to fail to comply with the requirements of
Section 409A, to the extent applicable, and, further, the provisions of any
purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to the Award.  The
Company shall neither cause nor permit any payment, benefit or consideration to
be substituted for a benefit that is payable under this Award if such action
would result in the failure of any amount that is subject to Section 409A to
comply with the applicable requirements of Section 409A.  For purposes of
Section 409A, each payment under this Award shall be deemed to be a separate
payment.

(b)Notwithstanding any provision of the Award to the contrary, if the
Participant is a “specified employee” within the meaning of Section 409A as of
the date of the Participant’s termination of employment and the Company
determines, in good faith, that immediate payments of any amounts or benefits
would cause a violation of Section 409A, then any amounts or benefits which are
payable under this Award upon the Participant’s “separation from service” within
the meaning of Section 409A which (i) are subject to the provisions of Section
409A; (ii) are not otherwise excluded under Section 409A; and (iii) would
otherwise be payable during the first six-month period following such separation
from service shall be paid on the first business day next following the earlier
of (1) the date that is six months and one day following the Date of termination
or (2) the date of the participant’s death.

23.Not Providing Advice.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the RSUs.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

______________________________________

 

RSU Award Agreement with Net Income Hurdle

13

 